

115 HR 198 IH: Death Tax Repeal Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 198IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Thornberry (for himself, Mr. Palazzo, Mr. Rogers of Alabama, Mr. Huizenga, Mr. Wilson of South Carolina, Mr. Gosar, Mr. Abraham, Mr. Cramer, Mr. Cook, Mr. Jody B. Hice of Georgia, Mr. Bucshon, Mr. Crawford, Mr. Culberson, Mr. Poe of Texas, Mr. Gohmert, Mr. Arrington, Mr. Aderholt, Mr. Burgess, Mr. Massie, Mr. Zeldin, Mr. Lance, Mr. Duncan of Tennessee, Mr. Duncan of South Carolina, Mr. Bridenstine, Mr. Yoho, Mr. Olson, Mr. Franks of Arizona, Mr. Bishop of Utah, Mrs. Wagner, Mr. Long, Mr. Hultgren, Mr. Graves of Missouri, Mr. Luetkemeyer, Mr. Conaway, Mr. Turner, Mr. Diaz-Balart, Mr. Harper, Mr. McClintock, Mr. Williams, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the Federal estate and gift taxes.
	
 1.Short titleThis Act may be cited as the Death Tax Repeal Act of 2017. 2.Repeal of estate and gift taxes (a)In generalSubtitle B of the Internal Revenue Code of 1986 (relating to estate, gift, and generation-skipping taxes) is hereby repealed.
 (b)Effective dateThe repeal made by subsection (a) shall apply to estates of decedents dying, gifts made, and generation-skipping transfers made after the date of the enactment of this Act.
			